             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
   v.                                 )      Case No. 18-00250-CR-W-HFS
PAMELA MICHELLE ALLOWAY                )
                                       )
                                       )
                                       )
Defendant.                             )

                                      ORDER

      At a Change of Plea Hearing held on October 28, 2020, before Magistrate

Judge W. Brian Gaddy, defendant entered a plea of guilty pursuant to

Fed.R.Crim.P. 11 to Count 2 of the Indictment – that is, possession of a firearm in

furtherance of a drug trafficking offense.

      In a Report and Recommendation dated October 28, 2020 (Doc. 106), after

cautioning and examining defendant under oath concerning the requirements of

Rule 11, Judge Gaddy determined that the guilty plea was knowledgeable and

voluntary and that the offense charged was supported by an independent basis in

fact containing each of the essential elements of such offense.



        Case 4:18-cr-00250-HFS Document 108 Filed 11/16/20 Page 1 of 2
      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 106) and ACCEPT defendant’s

guilty plea and direct the Clerk to enter it. A Presentence Investigation Report

shall be filed within 120 days.




                                             s/ HOWARD F. SACHS
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: November 16, 2020
Kansas City, Missouri




        Case 4:18-cr-00250-HFS Document 108 Filed 11/16/20 Page 2 of 2
